Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2008

In Re: Lizardo
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4496




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Lizardo " (2008). 2008 Decisions. Paper 1629.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1629


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-33                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 07-4496
                                       ___________

                         IN RE: JUAN FRANCISCO LIZARDO,
                                                  Petitioner

                       ____________________________________

                       On Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                         (Related to D.V.I. Civ. No. 02-cv-0155)
                       ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                December 21, 2007
           Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges

                             (Opinion filed February 8, 2008 )
                                  _________________

                                        OPINION
                                    ________________

PER CURIAM.

              Juan Francisco Lizardo petitions for a writ of mandamus directing the

District Court to rule on his pending motion to vacate under 28 U.S.C. § 2255. For the

reasons that follow, we will deny the petition.

              Lizardo is incarcerated at the Federal Correctional Institution in Edgefield,

South Carolina. In his mandamus petition, Lizardo alleges that he filed a § 2255 motion

                                             1
in the District Court on August 16, 2002, to which the District Court has not responded.

Lizardo asks us to order the District Court to act on his motion.

              By order entered January 25, 2008, the District Court denied Lizardo’s

motion pursuant to 28 U.S.C. § 2255. Because the District Court has ruled on Lizardo’s

motion, we will deny his mandamus petition as moot. In light of our disposition,

Lizardo’s motion for appointment of counsel is also denied.




                                             2